STATE OF MICHIGAN

                            COURT OF APPEALS


VALENCIA WHITE,                                                      UNPUBLISHED
                                                                     May 17, 2018
               Plaintiff-Appellee,

v                                                                    No. 334084
                                                                     Wayne Circuit Court
BADRUL HAQUE and BS GROUP SERVICES,                                  LC No. 14-000365-NI
LLC,

               Defendants-Appellants.


Before: BORRELLO, P.J., and SAWYER and JANSEN, JJ.

PER CURIAM.

        In this automobile negligence action, defendants Badrul Haque and BS Group Services,
LLC, appeal as of right a judgment for plaintiff entered following a jury trial. Defendants argue
that they are entitled to a new trial because of juror misconduct or an irregularity in the jury
selection proceedings, MCR 2.611(A)(1)(a) and (b). We affirm.

                                I. FACTS AND PROCEEDINGS

        Plaintiff alleged that she was injured in an automobile accident when her vehicle collided
with a vehicle that was being driven by defendant Badrul Haque, which was owned by defendant
BS Group Services, LLC. The case proceeded to trial. During voir dire, the trial court
introduced the parties and their attorneys. The court identified plaintiff’s two attorneys by name
and indicated that they were from the Mike Morse law firm (the “Morse law firm”). Later, the
court read off the names of witnesses who intended to testify at trial. The trial court then asked,”
“Does anyone recognize any of the parties that you have been introduced, any of the lawyers, or
any of the names that I just called?” None of the prospective jurors responded. After the court
selected the names of eight prospective jurors to be seated in the jury box, the court further
questioned these jurors. One of the jurors was peremptorily excused and that juror was replaced
by Juror Brooks, who revealed during questioning that she had been injured in an automobile
accident. The court further questioned her as follows:

               Q. Did you have any treatment after that accident?

               A. I wore a boot for like two months and I had a really bad sprang [sic].

               Q. Did you have to file an accident claim or anything like that?
                                                -1-
               A. I did with a law firm.

              Q. With a law firm. Okay. Can you-- The fact that you filed a claim
       could you think that would make you prejudice[d] towards the Plaintiff or against
       the Defendant?

               A. No.

               Q. So you were satisfied with the result of your lawsuit?

               A. Yes.

              Q. Okay. And if you were a Plaintiff in a suit you would want somebody
       like you?

               A. Yes.

             Q. If you were a Defendant, somebody was suing you, would you want
       somebody like you?

               A. Yes.

Defendants asked the trial court if they could further question Brooks about her lawsuit. The
trial court denied the request. Defendants did not exercise a peremptory challenge to excuse
Brooks, who ultimately served on the jury. Defendants had one remaining peremptory challenge
when jury selection was completed.

        After the jury returned a verdict for plaintiff, the parties were allowed to speak to the
jurors. Brooks stated that she was surprised that she was allowed to remain on the jury, and she
revealed that the attorney who represented her in her automobile accident claim was another
attorney from the same Morse law firm.

         Defendants thereafter moved for a new trial, arguing that Brooks committed misconduct
by failing to disclose that she was represented by the same law firm as plaintiff’s attorneys, and
that the trial court erred by failing to allow them to further question Brooks about her automobile
accident and legal claim. The trial court conducted an evidentiary hearing at which Brooks
testified that she was previously represented by a different attorney at the Morse law firm. The
law firm obtained wage loss benefits for Brooks, and it concluded her legal matter before the
trial in this case began. Brooks denied knowing plaintiff’s attorneys and, although her testimony
was not entirely clear, she denied realizing during voir dire that plaintiffs’ attorneys and her
former attorney were from the same law firm. Brooks also denied that her relationship with the
Morse law firm influenced her deliberations in this case, and she denied talking to other jurors
about her accident claim or the Morse law firm. The trial court found that Brooks did not
commit misconduct, and denied defendants’ motion for a new trial




                                               -2-
                                II. MOTION FOR NEW TRIAL

       Defendants argue that the trial court erred by denying their motion for a new trial. MCR
2.611(A)(1) provides, in pertinent part:

               A new trial may be granted to all or some of the parties, on all or some of
       the issues, whenever their substantial rights are materially affected, for any of the
       following reasons:

              (a) Irregularity in the proceedings of the court, jury, or prevailing party, or
       an order of the court or abuse of discretion which denied the moving party a fair
       trial.

               (b) Misconduct of the jury or of the prevailing party.

We review a trial court’s decision whether to grant or deny a motion for a new trial for an abuse
of discretion. Rental Props Owners Ass’n of Kent Co v Kent Co Treasurer, 308 Mich. App. 498,
531; 866 NW2d 817 (2014). “A trial court abuses its discretion when its decision falls outside
the range of reasonable and principled outcomes.” Id. (citation and quotation marks omitted).
Where the trial court makes findings regarding a witness’s credibility, “this Court defers to the
trial court’s determination of credibility.” Sinicropi v Mazurek, 273 Mich. App. 149, 155; 729
NW2d 256 (2006).

                                  A. JUROR MISCONDUCT

        Defendants argue that they were denied a fair trial because Brooks failed to disclose her
relationship with the Morse law firm, and that relationship justified her dismissal for cause under
MCR 2.511(D)(9), which provides, in pertinent part:

               (D) Challenges for Cause. The parties may challenge jurors for cause,
       and the court shall rule on each challenge. A juror challenged for cause may be
       directed to answer questions pertinent to the inquiry. It is grounds for a challenge
       for cause that the person:

             (9) is the guardian, conservator, ward, landlord, tenant, employer,
       employee, partner, or client of a party or attorney;

Defendants contend that prejudice can be presumed when a juror who should have been excused
for cause under MCR 2.511(D)(9) was allowed to remain on the jury.

       “There is no question that a litigant is entitled to a truthful answer from a prospective
juror during his voir dire examination.” Citizens Commercial & Savings Bank v Engberg, 15
Mich. App. 438, 439-440; 166 NW2d 661 (1968). “A moving party must present actual proof of
prejudice on the part of that juror or establish that the moving party would have challenged for
cause or otherwise dismissed the juror in question had the truth been revealed prior to trial.”
Hunt v CHAD Enterprises, Inc, 183 Mich. App. 59, 64; 454 NW2d 188 (1990). “A person sitting
on a jury panel is presumed to be qualified and competent to serve, and the burden is on the
challenging party to make out a prima facie case to the contrary.” Id. “It is well settled that

                                                -3-
misconduct on the part of a juror will not automatically warrant a new trial.” People v Strand,
213 Mich. App. 100, 103; 539 NW2d 739 (1995). “A new trial will not be granted for misconduct
unless it affects the impartiality of the jury.” Id. Accordingly, defendants must demonstrate that
Brooks engaged in misconduct and that her misconduct impaired the impartiality of the jury.
With respect to proving impairment of impartiality, defendants must demonstrate that Brooks
would have been dismissed for cause or prove actual prejudice.

        Defendants argue that the trial court clearly erred in finding that Brooks’s failure to
disclose her relationship with the Morse law firm was not deliberate misconduct. They contend
that her posttrial explanation for her failure to disclose the relationship was not credible. The
trial court observed that Brooks’s involvement with the Morse law firm ended before the trial,
and that Brooks had no involvement with plaintiff’s trial counsel. The trial court gave credence
to Brooks’s statements that she could be a fair and impartial juror, and that she did not discuss
her accident claim or the Morse law firm with other members of the jury. We defer to the trial
court’s determination of the credibility of Brook’s explanation. Sinicropi, 273 Mich. App. at 155.

        We also disagree with defendants’ argument that Brooks’s prior relationship with the
Morse law firm was a circumstance mandating her dismissal for cause under MCR 2.511(D)(9).
Defendants rely on a case that addressed the predecessor rule to MCR 2.511(D), GCR 1963
511.4(13), which provided that grounds for challenges for cause include “that the person is
interested in a question like the issue to be tried.” In McNabb v Green Real Estate Co, 62 Mich
App 500; 233 NW2d 811 (1975), the plaintiff slipped and fell on a stairway. He brought a
premises liability action against the defendant owner. Id. at 503. During voir dire, a prospective
juror, Mr. Seymour, stated that his wife had recently slipped and fell on the first step of the
entrance to their apartment building. The wife had contacted an attorney regarding a possible
lawsuit against the owner. Id. at 504. The defendant challenged Seymour for cause, but the trial
court refused to dismiss Seymour. The defendant had exhausted its peremptory challenges
before attempting to exclude Seymour. Seymour served as the jury foreman. Id. The defendant
argued on appeal that the trial court erred in refusing to dismiss the juror. He argued in the
alternative that “because the facts placed the challenged juror under GCR 1963, 511.4(13), the
trial court had no discretion to retain him and, even if the court had discretion, failure to excuse
the juror was an abuse of discretion.” Id. This Court rejected the plaintiff’s argument that the
defendant was required “to make an actual showing of bias or prejudice,” noting that “a
demonstration of actual prejudice is a virtual impossibility.” Id. at 506. This Court held that
“Rule 511.4 requires a court to excuse a juror whenever a challenge for cause clearly falls within
one of the grounds enunciated in subparagraphs (4)–(13). Such a showing is equivalent to a
showing of bias or prejudice at common law.” McNabb, 62 Mich. App. at 506-507. MCR
2.511(D)(3)–(12) are the equivalent provisions of former GCR 1963 511.4(4)–(13). In McNabb,
this Court quoted the committee comments to former GCR 1963 511.4:

       The committee stated that the purpose of enumerating the grounds for challenges
       for cause were:

       “(1) to verify that unqualified jurors may be challenged; (2) to verify that biased
       jurors may be challenged; and, most important, (3) to indicate that the presence of
       some of the more common facts from which bias should be inferred Will result in


                                                -4-
       the juror’s being excused upon challenge.” (Emphasis supplied.) 2 Honigman &
       Hawkins, Michigan Court Rules Annotated (2d ed.), p. 461.

       The words “will result” make it mandatory that the court excuse a juror who falls
       under one of the enumerated grounds for challenge. [McNabb, 62 Mich. App. at
       507.]

In McNabb, this Court concluded that “the challenged juror’s voir dire testimony placed him
clearly within the proscription of GCR 1963 511.4(13) and, as a matter of law, he should have
been excused.” Id. at 507. Although McNabb supports defendants’ argument that a juror who
falls within the scope of MCR 2.511(D)(9) is subject to mandatory dismissal for cause, we
disagree that MCR 2.511(D)(9) applied to Brooks.

        In Brownell v Brown, 114 Mich. App. 760; 319 NW2d 664 (1982), a prospective juror,
Schrauben, stated during voir dire that she and her husband were clients and social acquaintances
of an attorney who was a partner in the same law firm of which the defendants’ attorney was a
member. The plaintiff’s attorney challenged Schrauben for cause, but the trial court denied the
challenge on the ground that Schrauben “had answered that her relationship as a client of defense
counsel’s law firm and as a personal friend of one of the partners in that firm would not affect
her ability to sit as a fair and impartial juror.” Id. at 755. The plaintiff used his last remaining
peremptory challenge to excuse Schrauben. Id. at 765. The plaintiff argued on appeal that the
trial court did not have discretion to deny his challenge for cause because Schrauben “fell within
the ambit of GCR 1963, 511.4(10).”1 Id. at 766. This Court expressed agreement with the
holding in McNabb, 62 Mich. App. at 505, “that where the challenged juror is properly within the
ambit of GCR 1963, 511.4(10), the trial court has no discretion and the challenged juror must be
dismissed because bias is presumed, as it would be if a showing of actual bias had been made at
common law.” Brownell, 114 Mich. App. at 766. However, this Court concluded that Schrauben
did not fall within GCR 1963, 511.4(10) because she “was not a client or friend of the
defendants’ trial counsel” and “there was no evidence that Mrs. Schrauben answered untruthfully
when questioned about any bias that she might have had.” Id. at 766-767. Therefore, the trial
judge had discretion to deny the plaintiffs’ challenge for cause. Id. at 767.

        Brownell is distinguishable from this case insofar that the juror in that case, Schrauben,
did not fail to disclose information concerning her relationship with the associate of the
defendants’ trial counsel. However, Brownell is instructive because defendants’ argument that
Brooks was automatically disqualified rests on the premise that Brooks’s relationship with a
different attorney from the Morse firm constituted cause to disqualify her under MCR
2.511(D)(9). Hunt, 183 Mich. App. at 64. This Court’s holding that GCR 1963 511.4(10) did not
extend to persons who are clients of other attorneys in a party’s attorney’s law firm supports the
conclusion that MCR 2.511(D)(9), which contains the same language as former GCR 1963


1
  Similar to MCR 2.511(D)(9), GCR 1963 511.4(10) provided that a juror should be dismissed
for cause if the juror was “the guardian, ward, landlord, tenant, employer, employee, partner,
client, or member of the family of a party or attorney[.]”


                                                -5-
511.4(10), likewise does not apply to Brooks, who was represented by a different attorney in the
Morse law firm and did not know plaintiff’s attorneys from that firm.

       Defendants argue, however, that the scope of MCR 2.511(D)(9) was expanded by MCR
2.117(B), which does not have a counterpart rule in the former General Court Rules. MCR
2.117(B)(3)(b) provides:

             The appearance of an attorney is deemed to be the appearance of every
       member of the law firm. Any attorney in the firm may be required by the court to
       conduct a court ordered conference or trial.

We have not found any caselaw addressing the effect of MCR 2.117(B)(3)(b) in the context of
determining whether a juror may be deemed a client of a party’s attorney, where the juror and
party were represented by different attorneys from the same firm. We are not persuaded that
MCR 2.117(B)(3)(b) expands the scope of MCR 2.511(D)(9). The same legal principles that
govern the construction and application of a statute also apply to the construction of a court rule.
Marketos v American Employers Ins Co, 465 Mich. 407, 413; 633 NW2d 371 (2001). “Statutes
that relate to the same subject or that share a common purpose are in pari materia and must be
read together as one law, even if they contain no reference to one another and were enacted on
different dates.” Walters v Leech, 279 Mich. App. 707, 709-710; 761 NW2d 143 (2008). “The
object of the in pari materia rule is to effectuate the legislative purpose as found in harmonious
statutes.” In re Project Cost & Special Assessment Roll for Chappel Dam, 282 Mich. App. 142,
148; 762 NW2d 192 (2009).

        MCR 2.117 governs appearances by parties and attorneys in civil proceedings. The
ostensible purpose of MCR 2.117(B)(3)(b) is to avoid the need for different members of the
same firm to make separate formal appearances. MCR 2.511 governs impaneling of the jury.
The apparent purpose of MCR 2.511(D)(9) is to ensure the impartiality of a jury by disqualifying
a juror who may be biased in favor of a party because the juror and the party are represented by
the same attorney. The Supreme Court could have, but did not, include language in MCR
2.511(D)(9) that an “attorney” within the meaning of that rule includes any member of that
attorney’s firm.

       Accordingly, we are persuaded that the Brownell interpretation of GCR 1963 511.4(10)
applies to MCR 2.511(D)(9). Consequently, if Brooks had disclosed her status as a client or
former client of a different attorney in the Morse firm, the trial court would not have been
required to excuse her for cause.

        Plaintiff argues that this case is similar to People v Johnson, 245 Mich. App. 243; 631
NW2d 1 (2001). In that case, the defendant was convicted of kidnapping, MCL 750.349, and
domestic violence, MCL 750.81. Id. at 245. The defendant argued on appeal that he was denied
a fair trial because a juror allegedly concealed her history as a victim of domestic violence.
When asked if she had previously been a victim of a crime, she replied, “I have been assaulted.”
When asked if she had ever been threatened with a weapon, “she admitted that someone had hit
her on the head with a gun when she was a teenager.” Id. at 253. However, the juror did not
disclose that “she had made allegations of domestic violence against her husband in the past.”
Id. This Court held that the trial court did not err in denying the defendant’s motion for a new

                                                -6-
trial based on juror misconduct. The lead opinion concluded that the juror did not conceal
information and truthfully answered the trial court’s questions. Id. at 252-253. This Court
concluded that “the juror’s history as a victim of domestic violence was there for defense counsel
to discover through further questioning” and also stated that “the juror’s promise to keep the
matters of her personal life separate from defendant’s case was sufficient to protect defendant’s
right to a fair trial.” Id. at 253, 256.

        Johnson is distinguishable from the instant case because defendants requested, but were
not granted, the opportunity to ask Brooks further questions. However, Johnson is significant in
two respects. First, this Court did not conclude that the juror’s failure to disclose information
that was relevant, but not specifically requested, constituted misconduct. Although the trial court
in this case stated that plaintiff’s attorneys were from the Morse firm, it asked the pool of
prospective jurors if they knew “the parties in the case or any of the people” and then asked,
“Does anyone recognize any of the parties that you have been introduced, any of the lawyers, or
any of the names that I just called?” (Emphasis added.) The court did not specify that its inquiry
regarding the lawyers who had been introduced included other unnamed lawyers from the same
firm as plaintiff’s named attorneys. Second, the lead opinion in Johnson regarded the juror’s
agreement to keep her “personal life separate from the defendant’s case” a sufficient safeguard to
protect the defendant’s right to an impartial jury. These conclusions support the legal reasoning
underlying the trial court’s findings that Brooks did not engage in deliberate misconduct because
she was no longer a client of the Morse firm, and she did not knowingly withhold information
requested in voir dire.

        Defendants also argue that the language of MCR 2.511(D)(9) does not distinguish
between current and former clients. The rule states that it is grounds for a challenge for cause
that the person “is the . . . client of a party or attorney.” “Plain statutory language must be
enforced as written.” City of Holland v Consumers Energy Co, 308 Mich. App. 675, 684; 866
NW2d 871 (2015), aff’d 500 Mich. 158 (2017) (emphasis added). “This includes, without
reservation, the Legislature’s choice of tense.” Id. Therefore, the Supreme Court’s choice of the
present tense “is” must be construed as applying only to a juror who is presently a client of an
attorney.

        For these reasons, we conclude that Brooks’s failure to disclose during voir dire that she
was a former client of another attorney from the same law firm as plaintiff’s attorneys did not
constitute misconduct and that this relationship did not constitute grounds for mandatory
disqualification under MCR 2.511(D)(9).

                           B.. IRREGULARITY IN PROCEEDINGS

        Defendants also argue that the trial court’s refusal to allow them to further question
Brooks during voir dire about her accident and legal claim justifies a new trial under MCR
2.611(A)(1)(a), based on an “[i]rregularity in the proceedings of the court, jury, or prevailing
party, or an order of the court or abuse of discretion which denied the moving party a fair trial.”

        Defendants rely on Leslie v Allen-Bradley Co, Inc, 203 Mich. App. 490, 493; 513 NW2d
179 (1994), in support of their argument that they do not have to prove prejudice arising from an
irregularity in the proceedings under MCR 2.611(A)(1)(a). In Leslie, this Court held that the trial

                                                -7-
court erred in counting a party’s passes on exercising peremptory challenges, as uses of
peremptory challenges, contrary to MCR 2.511(E)(3)(b). This Court stated:

               Our Supreme Court has stated: “A defendant is entitled to have the jury
       selected as provided by the rule.” People v Miller, 411 Mich. 321, 326; 307
       NW2d 335 (1981). Furthermore, a party need not demonstrate prejudice arising
       from a claim of defective jury selection, since the requirement would impose an
       impossible burden. Id. [Leslie, 203 Mich App at 493-494.]

The defect in Leslie involved a violation of MCR 2.511(E)(3)(b), which provides that “[a] ‘pass’
is not counted as a challenge but is a waiver of further challenge to the panel as constituted at
that time.” In the instant case, defendants argue that the trial court’s voir dire procedure was
defective. “The trial court has discretion in both the scope and the conduct of voir dire.” People
v Tyburski, 445 Mich. 606, 619; 518 NW2d 441 (1994); MCR 6.412(C). What constitutes
acceptable and unacceptable voir dire practice “does not lend itself to hard and fast rules.” Id.
Rather, trial courts must be allowed “wide discretion in the manner they employ to achieve the
goal of an impartial jury.” Id. at 623 (emphasis in original). In contrast, MCR 2.511(E)(3)(b) is
a “hard and fast rule.”

       Defendants argue that the trial court’s voir dire procedure was defective because they
were never given the opportunity to question Brooks about her automobile accident and legal
representation. MCR 2.511(C) provides:

               The court may conduct the examination of prospective jurors or may
       permit the attorneys to do so. When the court finds that a person in attendance at
       court as a juror is not qualified to serve as a juror, the court shall discharge him or
       her from further attendance and service as a juror.

“The function of voir dire is to elicit sufficient information from prospective jurors to enable the
trial court and counsel to determine who should be disqualified from service on the basis of an
inability to render decisions impartially.” People v Sawyer, 215 Mich. App. 183, 186; 545 NW2d
6 (1996). “However a court does not have discretion to simply fail to elicit enough information
during voir dire to make an intelligent assessment of bias.” Tyburski, 445 Mich. at 623.
“[W]here the trial court, rather than the attorneys, conducts voir dire, the court abuses its
discretion if it does not adequately question jurors regarding potential bias so that challenges for
cause, or even peremptory challenges, can be intelligently exercised.” Id. at 619.

        The trial court stated in its opinion and order denying defendants’ motion for a new trial
that “the parties were furnished with a specific opportunity to ask questions during the voir dire
before Brooks was called to sit in the jury box.” The court further stated that “[d]efense counsel
had the chance at that point to inquire of the venire whether anyone had a previous lawsuit or any
dealings with the Morse law firm.” Defendants argue that these statements are factually
incorrect, because the attorneys’ only opportunity to ask questions came while the eight
originally chosen individuals were seated. We agree. The trial court did not allow the attorneys
to question members of the jury pool before the first eight individuals were selected. After eight
jurors were selected from the pool, the juror in the first seat was excused, Brooks took her place,
and the attorneys had no further opportunity to question the jurors. Defendants asked the trial

                                                -8-
court for an opportunity to question Brooks individually about her automobile accident and legal
claim, but the trial court denied the request. We conclude that the trial court abused its discretion
because it was not reasonable to deny defendants the opportunity to acquire additional
information about Brooks’s automobile accident and the ensuing legal claim to determine her
ability to render an impartial decision. Her disclosure that she had been involved in an
automobile accident and had filed a claim with a law firm raised questions about her ability to
serve as an impartial juror in this automobile injury case and was pertinent to defendants’ ability
to make informed choices about challenges for cause and peremptory challenges. Tyburski, 445
Mich. at 623; Rental Props Owners Ass’n, 308 Mich. App. at 351.

        We agree with plaintiff, however, that defendants are not entitled to relief because they
could have exercised a peremptory challenge to exclude her. “Generally, a party’s claim that the
jury selection process was defective is not preserved if the party fails to use all available
peremptory challenges.” Leslie, 203 Mich. App. at 492. In People v Lee, 212 Mich. App. 228,
248; 537 NW2d 233 (1995), this Court held that “[a] four-part test is used to determine whether
an error in refusing a challenge for cause merits reversal.” The Court explained:

       There must be a clear and independent showing on the record that (1) the court
       improperly denied a challenge for cause, (2) the aggrieved party exhausted all
       peremptory challenges, (3) the party demonstrated the desire to excuse another
       subsequently summoned juror, and (4) the juror whom the party wished later to
       excuse was objectionable. [Lee, 212 Mich. App. at 248-249.]

Defendants had one remaining peremptory challenge when voir dire was complete and the jury
was empaneled. Accordingly, the second requirement was not satisfied. Defendants argue that
the additional information that Brooks’s attorney was from the Morse law firm would have made
a “tremendous” difference in the decision to exercise a peremptory challenge. We are not
persuaded by this argument because defendants were sufficiently concerned about Brooks’s legal
claim to contemplate challenging her for cause despite not knowing her law firm. Defendants
wanted to question Brooks further. The trial court’s denial of this request left defendants without
information they considered important. Still, without this information, they did not use a
peremptory challenge. Accordingly, defendants fail to demonstrate error warranting a new trial.

       Affirmed.



                                                              /s/ Stephen L. Borrello
                                                              /s/ David H. Sawyer
                                                              /s/ Kathleen Jansen




                                                -9-